DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        DAVID ROTHENBERG,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D22-317

                              [June 30, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; N. Hunter Davis,
Judge; L.T. Case No. 16005755CF10A.

  David Rothenberg, Sumterville, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER, and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.